     Case 1:19-cv-00655-DAD-BAM Document 34 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM RAY HUFFMAN,                              Case No. 1:19-cv-00655-DAD-BAM (PC)
12                       Plaintiff,                     ORDER REQUIRING PLAINTIFF TO
                                                        RESPOND TO DEFENDANTS’ MOTIONS
13           v.                                         TO DISMISS
14    BATRA, et al.,                                    (ECF Nos. 30, 31)
15                       Defendants.                    TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff William Ray Huffman (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained

19   pursuant to the California Welfare and Institutions Code § 6600 et seq. are considered civil

20   detainees and are not prisoners within the meaning of the Prison Litigation Reform Act. Page v.

21   Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000). This action proceeds on Plaintiff’s first amended

22   complaint against Defendants Batra, Withrow, and Hamerick for denial of medical care in

23   violation of the substantive component of the Due Process Clause of the Fourteenth Amendment.

24          On October 13, 2020, Defendants Hamerick and Withrow filed a motion to dismiss on the

25   ground that this action is barred by the doctrines of collateral estoppel and res judicata. (ECF No.

26   30.) On November 6, 2020 Defendant Batra filed a motion for judgment on the pleadings on the

27   same basis. (ECF No. 31.) Pursuant to Local Rule 230(l), Plaintiff’s opposition to Defendants

28   Hamerick and Withrow’s motion to dismiss was due on or before November 6, 2020, and
                                                       1
     Case 1:19-cv-00655-DAD-BAM Document 34 Filed 12/14/20 Page 2 of 2


 1   Plaintiff’s opposition to Defendant Batra’s motion to dismiss was due on or before November 30,

 2   2020. To date, Plaintiff has not filed an opposition to either motion to dismiss. Aside from

 3   Plaintiff’s motion for counsel, filed November 18, 2020, Plaintiff has not otherwise

 4   communicated with the Court regarding this action, and has provided no indication that he intends

 5   to respond to the pending motions to dismiss. (See ECF No. 32.)

 6          Accordingly, it is HEREBY ORDERED that:

 7      1. Plaintiff’s opposition or statement of non-opposition to Defendants Hamerick and

 8          Withrow’s motion to dismiss, (ECF No. 30), is due within twenty-one (21) days from the

 9          date of service of this order;

10      2. Plaintiff’s opposition or statement of non-opposition to Defendant Batra’s motion to

11          dismiss, (ECF No. 31), is due within twenty-one (21) days from the date of service of this

12          order;

13      3. Defendants’ replies, if any, shall be filed within seven (7) days from the date of docketing

14          of Plaintiff’s opposition(s); and

15      4. Plaintiff’s failure to respond to Defendants’ motions to dismiss in compliance with

16          this order will result in dismissal of this action, with prejudice, for failure to

17          prosecute.

18
     IT IS SO ORDERED.
19

20      Dated:       December 11, 2020                       /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                      2
